462 So.2d 194 (1984)
Richard O. ALBA and Dyna Sea, Inc.
v.
Roland RIVIERE, Individually and d/b/a Rolands New Orleans Skin Diving School and/or New Orleans Scuba Diving School and/or Roland's Underwater Sports of New Orleans Skin Diving School, Ltd., Mary Baird, National Association of Scuba Diving Schools, Inc. Sos Torino (Italy), Scubapro, Barakuda, Werft, P & P International Sub Aquatic Systems, Pyramid Island Resort, and Taca International Airlines, S.A.
No. 84-CC-2022.
Supreme Court of Louisiana.
December 14, 1984.
Reconsideration Denied January 14, 1985.
*195 DENIED.
CALOGERO, DENNIS and LEMMON, JJ., would grant the writ.